Title: From Thomas Jefferson to John Barnes, 4 December 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Dec. 4. 1796.
                    
                    The advance of the cold season has now determined that my walls are not to be finished this year, and consequently not to be covered in. I shall have no occasion therefore to order any more sashes till the next spring. Those already made, to wit, 12. sets of trebles and 6. pair of doubles I shall be obliged to you to forward to Richmond to the care of Mr. Johnston, retaining the boxes of glass 18. by 12. furnished by Mr. Donath, to be used in Philadelphia for the sashes hereafter to be ordered. Be so good as to pay Mr. Donath a small balance due him as you will see by the inclosed letter which I leave open for your perusal. Also to pay Mr. Mussi for 2. boxes of sweet oil forwarded to me. Mr. Trump was desired to apply to you for paiment of his work as fast as delivered. I now inclose you a draught on Messrs. Harrison & Sterett for a balance in their hands of 184. Dollars, and I draw on you this day in favor of Wm. Wardlaw or order for 70. Dollars at 10. days sight. Not knowing exactly the paiments to Mr. Trump, and some other of the items of our accounts I do not know whether I am a little under or a little over my mark in your books. If you will be so good as to send me a state of our affairs all shall be put to rights immediately. I am Dear Sir Your friend & servt.
                    
                        Th: Jefferson
                    
                